Citation Nr: 0631547	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  06-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2000 
for a grant of service connection for amyotrophic lateral 
sclerosis (ALS).  

2.  Whether there was clear and unmistakable error (CUE) in 
a July 14, 2005 rating decision assigning an effective date 
of April 20, 2000 for a grant of service connection for ALS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied an effective date 
prior to April 20, 2000 for the grant of service connection 
for ALS.  The case is also on appeal from an August 2005 
rating decision of the RO that found no clear and 
unmistakable error regarding entitlement to an earlier 
effective date for service connection for ALS.  


FINDINGS OF FACT

2.  The veteran's original claim for service-connection for 
ALS was received on April 20, 2000.  

2.  The July 14, 2005 rating decision that assigned an 
effective date of April 20, 2000 for the grant of service 
connection for ALS was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 20, 2000 for the 
grant of service connection for ALS is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

2.  The July 14, 2005 rating decision, which assigned an 
effective date of April 20, 2000 for the grant of service 
connection for ALS, was not the product of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A May 1987 rating decision denied service connection for 
motor neuron system disorder with muscular atrophy.  The 
Board denied service connection for a motor neuron system 
disorder with muscular atrophy in August 1988.  
 
The veteran submitted his claim for service connection on 
April 20, 2000.  This claim ultimately led to an April 2005 
Board decision which granted service connection for ALS.  
The July 14, 2005 rating decision implemented the Board's 
decision and assigned an effective date for service 
connection of April 20, 2000.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than April 
20, 2000, is not warranted.  The provisions of 38 C.F.R. 
§ 3.400(b)(2) specifically provide that the effective date 
of an award of compensation, based on an original claim, 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The record contains 
no document, dated after the Board's August 1988 decision 
and prior to the veteran's April 20, 2000 claim that 
constitutes an earlier claim for service connection for ALS.  
A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez 
v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).  There is no evidence or statement dated 
between the Board's August 1988 decision and the veteran's 
April 20, 2000 claim that can be construed as an earlier 
original formal or informal claim for service connection.  
Thus, the Board finds that an effective date prior to April 
20, 2000 for the grant of service connection for ALS is not 
warranted.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for ALS that the law allows.

The Court of Appeals for Veterans Claims (Court) has held 
that "[w]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426 (1994)].  Since the law is dispositive, the claim 
for an earlier effective date for the grant of service 
connection for ALS must be denied.  Sabonis, supra.  

The veteran has not specified which rating decision contains 
CUE.  Apparently, he is arguing that it was the July 14, 
2005 rating decision that contains CUE.  He points out that 
he had signs and symptoms of ALS as early as 1952, and that 
a physician diagnosed him with a neurological disorder in 
March 1984.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated), or the 
statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. 
App.92, 95 (1995). 

Turning to the first element of CUE, a review of the 
evidence of record at the time of the July 2005 rating 
decision shows that the correct facts, as they were known at 
the time, were before the adjudicator.  The veteran has not 
asserted otherwise.  The July 2005 rating decision also 
correctly applied the statutory and regulatory provisions 
extant at that time.  During the appeal period, the veteran 
has made numerous general allegations of error but has not 
specifically asserted how any statutory or regulatory 
provisions were misapplied.  

In essence, the veteran faults the July 2005 rating decision 
for misweighing the evidence: he contends that it should 
have considered evidence showing relevant symptoms and/or 
diagnoses in 1984 or 1952.  As noted above, however, a 
disagreement as to how the facts were weighed or evaluated 
is not the type of situation that rises to the level of CUE.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

In view of the foregoing, the Board determines that the July 
14, 2005 rating decision assigning an effective date of 
April 20, 2000 for service connection for ALS was not an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As the July 14, 2005 rating decision was 
supported by the evidence and law then of record, it was not 
the product of CUE.

It is important for the veteran to understand that, even at 
this time the question of whether the veteran's current 
disability can be reasonably associated with his service 
more than 50 years ago is a highly debatable issue, as many 
post-service medical records do not indicate an association 
between the veteran's service and the disorder at issue.  In 
this regard, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

It is only with consideration of the benefit of the doubt 
doctrine that the Board was able to grant this claim.  In 
any event, the Board can not state that any prior RO or 
Board decision that denied this claim was unmistakably wrong 
in light of evidence in the record that indicates a lapse of 
many years between the veteran's separation from service and 
the first treatment for the claimed disorder.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  More recently the 
Court concluded, in affirming a Board finding of no CUE in 
an RO decision, that the VCAA is not applicable to CUE 
matters.  Parker v. Principi, 15 Vet. App. 407 (2002).  
Accordingly, the Board finds that the VCAA is inapplicable 
to the veteran's CUE claim as a matter of law.

With respect to the earlier effective date claim, the RO 
sent correspondence in May 2005 and June 2006; a rating 
decision dated in July 2005; and a statement of the case 
dated in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to 
the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The June 2006 correspondence provided the 
veteran Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found 
that the error was harmless, as the Board has done in this 
case.)  

Also, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

An effective date prior to April 20, 2000 for a grant of 
service connection for ALS is denied.  

The July 14, 2005 rating decision, which assigned an 
effective date of April 20, 2000 for the grant of service 
connection for ALS, was not the product of CUE, and thus the 
veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


